Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Claim 15 recites “one or more computer storage media”, and the applicant’s specification para [24] explicitly states that such media are not to include signals per se, therefore, claim 15 is not rejected under 35 U.S.C. 101.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Anthony Wingrove (Reg. No. 60,317) on 08/17/2021.
Claims 1, 7, 8, and 14 of the application has been amended as follows: 

1. A system for providing an icon accessibility tool, the system comprising:
a processor; and
a computer storage medium storing computer-usable instructions that, when used by the processor, cause the processor to:
receive an image containing an icon;
determine a risk level of the icon for a background color; [[and]]
determine a composite score for the icon, the composite score considering an area score, a border score, and a grid score for the icon to evaluate the risk of the icon being inaccessible when placed upon the corresponding background color round; and
upon receiving a user interaction with a threshold of the risk level, provide an indication highlighting which part of the icon is at risk of being inaccessible.

7. Cancelled.

8. A computerized method for providing an icon accessibility tool, the method comprising:
receiving an image containing an icon;
determining a risk level of the icon for a background color; [[and]]
determining a composite score for the icon, the composite score considering an area score, a border score, and a grid score for the icon to evaluate the risk of the icon being inaccessible when placed upon the corresponding background color round; and
upon receiving a user interaction with a threshold of the risk level, providing an indication highlighting which part of the icon is at risk of being inaccessible.

14. Cancelled.



Allowable Subject Matter
Claims 1-6, 8-13, and 15-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Li (USPN 10,467,776) discloses:
a processor; and a computer storage medium storing computer-usable instructions that (see col 6 lines 51-53, a computer), when used by the processor, cause the processor to:
receive an image containing an icon (see col 4 lines 53-60 and col 5 lines 11-12, receiving drawings of an icon comprising an icon color);
determine a risk level of the icon for a background color (see col 5 line 55 through col 6 line 10, determine whether the icon color lacks discernibility from its background color); and
provide an indication highlighting which part of the icon is at risk of being inaccessible (see col 6 lines 32-50, changing the icon color to a target icon color when discernibility is lacking, regardless of receiving a user interaction).
Jang (USPAPN 2019/0132523) discloses upon receiving a user interaction with a threshold of the risk level (see para [112]-[114], a user manually determining that an icon lacks discernibility from its background and consequently manually changing icon color and transparency).
However, Li and Jang do not disclose determine a composite score for the icon, the composite score considering an area score, a border score, and a grid score for the icon to evaluate the risk of the icon being inaccessible when placed upon the corresponding background color round (i.e., Li and Jang do not disclose the specific claim 8.
Regarding claims 15-20, the nonstatutory double patenting rejection has been withdrawn in view of the approval of the Terminal Disclaimer filed on 08/17/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/Soo Jin Park/Primary Examiner, Art Unit 2668